DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
	Claims 1-20 are currently pending and under exam herein.

Priority
	The instant Application is a Continuation of US 13/713,970, filed 13 December 2012.  Priority is hereby acknowledged.  As such, the instant application has an effective filing date thereof.

Information Disclosure Statement
The Information Disclosure Statement filed 28 August 2018 is in compliance with the provisions of 37 CFR 1.97 and has therefore been considered.  A signed copy of the IDS is included with this Office Action.  It is noted that certain references lack appropriate page numbers and/or dates as is required under 37 CFR 1.97.  The Examiner has annotated the references herein.  Applicant is kindly reminded to provide proper citations in compliance with 37 CFR 1.97 in all future submissions to the office.  

Drawings
	The Drawings submitted 28 August 2018 are accepted.
Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  Claim 1, at line 17 recites, “of transcriptome sequencing data, wherein reducing the computation time comprises”.  Similarly, claim 11, at line 14 recites, “of transcriptome sequencing data, wherein reducing the computation time comprises”.  Each of said claims is missing the appropriate “:” after the word “comprising”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The instant rejection reflects the Guidance published in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidelines (Vol. 84, No. 4, Monday January 7, 2019 at 50) and the October 2019 Updated Subject Matter Eligibility Guidance (hereinafter both referred to as the “Guidance”), as outlined in the MPEP at 2106.04:
Framework with which to Evaluate Subject Matter Eligibility:
(1)    Are the claims directed to a process, machine, manufacture or composition of matter;
(2A) Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea (Prong One);  If the claims are directed to a judicial 
(2B)  If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept.
Framework Analysis as Pertains to the Instant Claims:
With respect to step (1): yes, the claims are directed to methods for optimizing at least one computing system when performing stable gene analysis of transcriptome sequencing data (independent claims 1 and 11).
With respect to step (2A)(1), the instant claims are directed to abstract ideas, wherein the MPEP at 2106.04(a)(2) defines abstract ideas as follows:
mathematical concepts, (mathematical formulas or equations, mathematical relationships and mathematical calculations); 
certain methods of organizing human activity (fundamental economic practices or principles, managing personal behavior or relationships or interactions between people); and/or
mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information). 
	Analysis under the (2A)(1) herein reveals that the instant claims, save for the recitation of generic computer elements and data acquisition steps, are directed to abstract ideas that fall into the grouping of mental processes (in particular procedures for observing, analyzing and organizing information) and mathematical concepts (in particular mathematical relationships and formulas) as follows: 
Claim 1: “adding, by a processor of at least one computing system, one or more replicate datasets to a plurality of datasets as separate datasets…”; “assigning, by the processor for each dataset of the plurality of datasets, a rank value to each gene of the plurality of genes…”; “operating on, by the processor…wherein reducing the computation time comprises iteratively identifying, for each rank normalized input dataset of a plurality of rank normalized input datasets, a longest increasing subsequence of ranks at each position in the sequence normalized values…”; and “identifying, by the processor based on each of the longest increasing subsequence of ranks, a set of stable genes from the plurality of genes”. 
	Claim 11: “assigning, by the processor for each dataset of the plurality of datasets, a rank value to each gene of the plurality of genes…”; “operating on, by the processor…wherein reducing the computation time comprises iteratively identifying, for each rank normalized input dataset of a plurality of rank normalized input datasets, a longest increasing subsequence of ranks at each position in the sequence normalized values…”; and “identifying, by the processor based on each of the longest increasing subsequence of ranks, a set of stable genes from the plurality of genes”.
	Dependent claims 2-10 and 12-20 recite additional steps that further limit the recited judicial exceptions in independent claims 1 and 11 and as such, are further directed to abstract ideas.   
The abstract ideas to which the claims are directed are evaluated under the Broadest Reasonable Interpretation (BRI) and determined herein to each cover performance either in the mind and/or performance by mathematical operation because the steps involve mathematically performing the steps herein, such as by assignment of rank values and iterative identification operations.  The Specification provides for mathematical operations by which said steps are 
Because the claims are directed to judicial exceptions, (2A)(2) provides that the claims must be examined further to determine whether they integrate the abstract ideas into a practical application (MPEP 2106.04(d), wherein a claim can be said to integrate a judicial exception into a practical application when it applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception. This can be assessed by analyzing the additional elements of the claim to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim is said to fail to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).
With respect to the instant recitations, the claims recite steps in addition to the abstract idea limitations (additional elements) as follows:
Claim 1: “obtaining, by the processor, a plurality of rank normalized input datasets…”; “storing, for each iteration, a maximum size of the LIS of ranks..”
Claim 11: “obtaining, by the processor of at least one computing system, a plurality of datasets…”; “obtaining, by the processor, a plurality of rank normalized input datasets…”; “storing, for each iteration, a maximum size of the LIS of ranks…”.
Claims 1-20 also contain computer elements, such as “computing system”; “a processor”; memory”; and “data structure”.
Further with respect to the additional elements in the instant claims, the steps above that are directed to “obtaining” are those that are data gathering, and are deemed functions of collecting the data needed to carry out the abstract idea.  Data gathering does not impose any meaningful limitation on the abstract idea, or on how the abstract idea is performed.  Data gathering steps are not sufficient to integrate an abstract idea into a practical application. (MPEP 2106.05(g).
	Further steps herein directed to additional non-abstract elements of “processor; computer; storage etc…” do not describe any specific computational steps by which the “computer parts” perform or carry out the abstract idea, nor do they provide any details of how specific structures of the computer, such as the data structure or bins, are used to implement these functions.  The claims state nothing more than a generic computer which performs the functions that constitute the abstract idea.  Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not integrate that abstract idea into a practical application. The courts have weighed in and consistently maintained that when, for example, a memory, display, processor, machine, etc… are recited so generically (no details are provided) that they represent no more than mere instructions to apply the judicial exception on a computer, these limitations may be viewed as nothing more than generally linking the use of the judicial exception to the technological environment of a computer. (see MPEP 2106.05(f)).
	None of the recited dependent claims recite additional elements which would integrate a judicial exception into a practical application.
2B) analysis, wherein it is determined that because the claims recite abstract ideas, and do not integrate that abstract ideas into a practical application, the claims also lack a specific inventive concept.  Applicant is reminded that the judicial exception alone cannot provide the inventive concept or the practical application and that the identification of whether the additional elements amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).
	With respect to claims 1-20, the additional elements of data gathering described above do not rise to the level of significantly more than the judicial exception.  As directed in the Berkheimer memorandum of 19 April 2018 and set forth in the MPEP, determinations of whether or not an additional elements (or combination of additional elements) may provide significantly more/an inventive concept rests in whether or not the additional elements (or combination of elements) represents well-understood, routine, conventional activity.  Said assessment is made by a factual determination stemming from a conclusion that an element (or combination of elements) is widely prevalent or in common use in the relevant industry which is determined by either a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates well-understood, routine or conventional nature of the additional element(s); a citation to one or more of the court decisions as discussed in MPEP 2106(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); and/or a statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).     

	With respect to claims 1 and 11, the computer-related elements or the general purpose computer do not rise to the level of significantly more than the judicial exception.  Further, the specification notes that computer processors and systems, as example, are widely used and are general-purposes computing devices [0014]. The additional elements are set forth at such a high level of generality that they can be met by a general purpose computer.  Therefore, the computer components constitute no more than a general link to a technological environment, which is insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(b)I-III).
	Dependent claims 2-10 and 12-18 have been analyzed with respect to step 2B and none of these claims provide a specific inventive concept, as they all fail to rise to the level of significantly more than the identified judicial exception.
	For these reasons, the claims, when the limitations are considered individually and as a whole, are rejected under 35 USC § 101 as being directed to non-statutory subject matter.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
1.  Claims 1 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,083,275. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are directed to the method for optimizing at least one computing system when performing stable gene analysis of a transcriptome, including the steps of adding; assigning; obtaining; operating; iteratively identifying; storing; and identifying as in claim 1 of the ‘275 patent (parent application).  The ‘275 patent further includes steps directed to the communication of datasets and the system to do so, wherein it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to have included the steps of communicating the data for use in the computing system for optimization in the instant claims, as one would recognize that the components to generate the data and receipt of said data are necessary for operation of the methods for optimization herein and are obvious variants of the ‘275 patent.  
2.  Claims 1 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,102,336. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are directed to the method for optimizing at least one computing system when performing stable gene analysis of a transcriptome, including the steps of adding; assigning; obtaining; operating; iteratively identifying; storing; and identifying as in claim 1 of the ‘336 patent.  The ‘336 patent further includes steps directed to a system to perform the instant method and detailed steps prima facie obvious to one of ordinary skill in the art at the time of the invention to have included the steps directed to the computing system for optimization in the instant claims, as one would recognize that the components to generate the data and receipt of said data are necessary for operation of the methods for optimization herein and automation and computing components are obvious variants of the instant methods.  

Prior Art
	The instant claims are free from the prior art.  The closest prior art of Robinson et al. (IDS reference) and Kroll et al. (IDS reference) teach scaling normalization of datasets and the prior art to Zhang et al. (IDS reference) teach methods alignment of segment pairs based on the longest increasing subsequence using an algorithm based on dynamic programming techniques as is also implemented in the instant invention.  However, the prior art to Zhang et al. is used at the level of sequence alignment and order thereof and does not teach or fairly suggest the steps of rank normalization and the LIS of ranks for stable gene analysis as is currently claimed.   

Conclusion
	No claims are allowed.

E-mail Communications Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by via EFS-Web or Central Fax (571-273-8300): PTO/SB/439.  Applicant is encouraged to do so as early in prosecution as possible, so as to facilitate communication during examination.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.


Inquiries
Papers related to this application may be submitted to Technical Center 1600 by facsimile transmission.  Papers should be faxed to Technical Center 1600 via the PTO Fax Center.  The faxing of such papers must conform to the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993) (See 37 CFR § 1.6(d)).  The Central Fax Center Number is (571) 273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lori A. Clow, whose telephone number is (571) 272-0715.  The examiner can normally be reached on Monday-Thursday from 11:00AM to 9:00PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the 








/Lori A. Clow/Primary Examiner, Art Unit 1631